Name: Commission Regulation (EC) No 1159/96 of 26 June 1996 establishing the forecast supply balance for 1996/97 for the Azores, Madeira and the Canary Islands with regard to sugar, provided by Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  beverages and sugar;  marketing
 Date Published: nan

 27. 6. 96 EN Official Journal of the European Communities No L 153/31 COMMISSION REGULATION (EC) No 1159/96 of 26 June 1996 establishing the forecast supply balance for 1996/97 for the Azores, Madeira and the Canary Islands with regard to sugar, provided by Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 the 1995/96 marketing year, whereas pursuant to the said Article 2 and on the basis of the forecasts the supply balance for the 1996/97 marketing year under the arran ­ gements should now be set; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 2537/95, and in particular Articles 3 (4) and 7 (2) thereof, Whereas pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regula ­ tion (EEC) No 2177/92 (4), as last amended by Regulation (EC) No 439/96 (% sets the forecast supply balance with sugar to the Azores, Madeira and the Canary Islands for HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2177/92 is hereby replaced for the 1996/97 marketing year by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 260, 31 . 10. 1995, p. 10. (3 OJ No L 173, 27. 6. 1992, p. 13. (*) OJ No L 217, 31 . 7. 1992, p. 71 . 0 OJ No L 61 , 12. 7. 1996, p. 1 . No L 153/32 EN Official Journal of the European Communities 27. 6 . 96 ANNEX Quantities of sugar expressed in terms of tonnes of white sugar, referred to in Article 1 of Regulation (EEC) No 2177/92 for the 1996/97 marketing year Region Quantity Azores 5 500 Madeira 10 000 Canary Islands 60 000